659 So.2d 1315 (1995)
Michael MARCHESSAULT, Appellant,
v.
STATE of Florida, Appellee.
No. 94-1673.
District Court of Appeal of Florida, Fourth District.
September 6, 1995.
*1316 Richard L. Jorandby, Public Defender, and Karen E. Ehrlich, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Edward L. Giles, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm that part of the order of revocation finding that Michael Marchessault violated Condition J.9 of community control by failing to remain confined to his approved residence. We reverse appellant's newly-imposed sentence and remand for correction of the order to reflect the appropriate amount of credit for time served on community control from August 25, 1993, the date of imposition of community control, through June 3, 1994, the date of entry of the valid order of revocation. § 948.06(2), Fla. Stat. (1993); see State v. Summers, 642 So.2d 742, 744 (Fla. 1994); accord Roundtree v. State, 637 So.2d 325 (Fla. 4th DCA), approved, 644 So.2d 1358 (Fla. 1994); Gordon v. State, 649 So.2d 326 (Fla. 5th DCA 1995).
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, STONE, and STEVENSON, JJ., concur.